 1   Anna Maria Martin (Bar No. 154279)
     amartin@mmhllp.com
 2   Grant Ingram (Bar No. 242785)
 3   gingram@mmhllp.com
     MESERVE, MUMPER & HUGHES LLP
 4   800 Wilshire Boulevard, Suite 500
     Los Angeles, California 90017-2611
 5   Telephone: (213) 620-0300
     Facsimile: (213) 625-1930
 6

 7   Attorneys for Defendants
     LIFE INSURANCE COMPANY OF NORTH AMERICA
 8   and METROPCSWIRELESS, INC. EMPLOYEE
     WELFARE BENEFIT PLAN
 9
     Laurence F. Padway (Bar No. 83914)
10   LAW OFFICES OF LAURENCE F. PADWAY
11   1516 Oak Street, Suite 109
     Alameda, CA 94501
12   Tel: 510.814.6100
     Fax: 510.814.0650
13
     Attorneys for Plaintiff
14   SONJA K. RYGG
15                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18    SONJA K. RYGG,                            )   CASE NO. 3:17-cv-06891-JST
                                                )   STIPULATION TO CONTINUE
19            Plaintiff,                        )   BRIEFING SCHEDULE and
                                                )   [PROPOSED] ORDER
20      vs.                                     )
                                                )   Date: February 7, 2019
21
      METROPCS WIRELESS, INC.                   )   Time: 2:00 p.m.
22    EMPLOYEE WELFARE BENEFIT PLAN,            )
      and LIFE INSURANCE COMPANY OF             )
23    NORTH AMERICA,                            )
                                                )
24                     Defendants.              )
25

26

27                                         1
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
 1          Whereas, Plaintiff Rygg’s response to Defendant’s Opening Trial Brief (Doc. 43) and its

 2   Motion to Strike Extrinsic Evidence (Doc. 40), in this action for benefits due under an ERISA

 3   plan, was due on December 24, 2018: and,

 4

 5          Whereas, the writing and editing of the brief took more time than had been anticipated,

 6   and in light of the holiday, counsel for Ms. Rygg conferred with Anna Martin, counsel for

 7   defendant, and requested to continue the due date for one business day, making the brief due

 8   December 26. Counsel for defendant agreed to this extension of time. This delay will not affect

 9   any other briefing dates, or the hearing on the motion; and

10

11          Now, therefore, the parties stipulate that Plaintiff Rygg’s response to Defendant’s

12   Opening Trial Brief (Doc. 43) and its Motion to Strike Extrinsic Evidence (Doc. 40) be extended

13   to December 26, 2018. This will not affect the hearing date which is February 7, 2019.

14

15   IT IS SO STIPULATED.
16                                                MESERVE, MUMPER & HUGHES LLP
17
     DATED: December 26, 2018                     By: /s/ Anna M. Martin
18                                                ANNA M. MARTIN
                                                  Attorneys for Defendants
19                                                LIFE INSURANCE COMPANY OF NORTH
                                                  AMERICA and METROPCSWIRELESS, INC.
20                                                EMPLOYEE WELFARE BENEFIT PLAN
21

22
                                                  LAW OFFICES OF LAURENCE F. PADWAY
23
     DATED: December 26, 2018                     By: /s/ Laurence F. Padway
24
                                                  LAURENCE F. PADWAY
25                                                Attorneys for Plaintiff
                                                  SONJA K. RYGG
26

27                                         2
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
 1                     ATTESTATION PURSUANT TO GENERAL ORDER 45

 2          I, Laurence F. Padway, attest that concurrence in the filing of this document has been

 3   obtained from any signatories indicated by a “conformed” signature (/s/) within this e-filed

 4   document. I declare under penalty of perjury under the laws of the United States of America that

 5   the foregoing is true and correct.

 6

 7   Dated: December 26, 2018              LAW OFFICES OF LAURENCE F. PADWAY

 8                                           By: /s/Laurence F. Padway
                                                 LAURENCE F. PADWAY
 9                                               Attorneys for Plaintiff
                                                 SONJA K. RYGG
10

11

12                                        [PROPOSED] ORDER
            Pursuant to the stipulation of the parties, it is so ordered. The due date for Plaintiff Sonja
13
     Rygg’s response to Defendant’s Opening Trial Brief (Doc. 43) and its Motion to Strike Extrinsic
14
     Evidence (Doc. 40) is hereby extended to December 26, 2018. The hearing date will remain
15
     February 7, 2019.
16

17
18
     IT IS SO ORDERED.
19

20
     Dated: December 28, 2018
21
                                                       UNITED STATES DISTRICT JUDGE
22                                                                    Jon S. Tigar
23

24

25

26

27                                         3
          STIPULATION TO CONTINUE BRIEFING SCHEDULE & [PROPOSED] ORDER
28                            Case No. 3:17-cv-06891-JST
